t c summary opinion united_states tax_court ricky c hutchinson and tammy l mcnichol petitioners v commissioner of internal revenue respondent docket no 11690-02s filed date stephen t walzak for petitioners alexandra e nicholaides for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority internal_revenue_code in effect for the year at issue unless otherwise indicated section references are to the respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether tammy l mcnichol petitioner released to her former spouse john f mcnichol mr mcnichol under sec_152 for the year the dependency_exemption deductions for petitioner and mr mcnichol’s two children some of the facts were stipulated and those facts with the accompanying exhibits are so found and are made part hereof at the time the petition was filed petitioners were legal residents of gladwin michigan petitioner and mr mcnichol were formerly married to each other and were divorced in date two daughters were born of that marriage in and petitioner thereafter married ricky c hutchinson they filed a joint federal_income_tax return for mr mcnichol petitioner’s former spouse also remarried on their joint federal_income_tax return for petitioners claimed the two daughters as dependents likewise mr mcnichol and his spouse claimed the two daughters as dependents in the notice_of_deficiency respondent disallowed the two dependency_exemption deductions claimed by petitioners for her two daughters the basis for the disallowance is the record is unclear whether respondent also disallowed the continued respondent’s determination that petitioner released to her former spouse the dependency_exemption deductions for the two daughters by virtue of petitioner’s execution of form_8332 release of claim to exemption for child of divorced or separated parents wherein petitioner released to her former spouse the dependency_exemptions for the two children for the year and all future years petitioner agrees that she released the dependency_exemption deductions of the two children for the tax_year but denies that she released the exemption deductions for the years subsequent to sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means in pertinent part a son or daughter of the taxpayer over half of whose support was received from the taxpayer sec_152 in the case of a child of divorced parents sec_152 provides in pertinent part that if a child receives over half of his support from his parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from continued dependency_exemption deductions claimed by mr mcnichol the parent having custody for a greater portion of the calendar_year respondent agrees that petitioner met that requirement the noncustodial_parent is allowed to claim the dependency_exemption deductions if one of three statutory exceptions in sec_152 applies if an exception applies the noncustodial_parent in this case mr mcnichol is treated as providing over half of a child’s support this case focuses on sec_152 the exception that is at issue here sec_152 provides if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year the noncustodial_parent is entitled to the dependency_exemption deduction for that year the written declaration is embodied in form_8332 that form consists of two parts part i which is for the release of the dependency_exemption for the current_year and part ii applies to releases for future years both parts if applicable must be signed by the custodial_parent releasing the exemptions and each part requires the year or years in the case of part ii to which the exemption is released and the names of the dependents in this case mr mcnichol and his spouse attached to their federal_income_tax return a completed form_8332 purportedly signed by petitioner which appears to satisfy the above requirements and includes on the signature lines of both parts i and ii a signature that purports to be that of petitioner tammy l mcnichol petitioner however contends that she released the dependency_exemptions for only the year and did not release or did not intend to release the exemptions for any years subsequent to she denies having consented to part ii releasing the exemptions for all future years prior to trial petitioner and her former spouse each engaged the services of forensic experts to address whether petitioner tammy l mcnichol signed form_8332 to allow mr mcnichol to claim the dependency_exemption deductions for all future years the reports of the forensics experts were not offered at trial nor were the experts called as witnesses however the parties stipulated that both evaluations provided inconclusive results the court considers the testimony of mr mcnichol as pivotal in the decision of this case mr mcnichol had engaged the services of an income_tax_return_preparer to prepare his federal_income_tax return the return preparer who did not although not entirely clear it does not appear that respondent engaged the services of a forensic expert although counsel for respondent referred to both parties as having employed the forensic experts the court assumes that both parties meant petitioner and her former spouse mr mcnichol neither petitioner mr mcnichol nor respondent addressed the forensic evaluations at trial testify at trial advised mr mcnichol of the necessity of having a form_8332 to attach to his return to allow him the dependency_exemption deductions of the two children for that year the preparer provided mr mcnichol with a blank form_8332 which he was instructed to present to his former wife for her signature mr mcnichol presented the form to his former wife and in a rather tense atmosphere petitioner signed only part ii of the form mr mcnichol did not question his former wife as to the significance of her signature on that part of the form and he immediately delivered the signed blank form to his return preparer the return preparer expressed surprise that petitioner signed part ii but opined to mr mcnichol that since part i was not signed he would not be able to claim the dependency_exemption deductions for at that point the return preparer prepared a new form_8332 in which the preparer completed both parts i and ii and directed mr mcnichol to return and obtain petitioner’s signature for both parts i and ii mr mcnichol immediately went back to his former wife with directions that she sign both parts i and ii as required by the return preparer again in a tense atmosphere petitioner signed both parts i and ii of form_8332 in his testimony at trial mr mcnichol acknowledged that he was expecting that his former wife would release the dependency_exemptions for only year that was also the understanding of the return preparer mr mcnichol was also unfamiliar with form_8332 mrs mcnichol testified at trial and corroborated the testimony of mr mcnichol there is no indication from the record that mr mcnichol or anyone else threatened or applied pressure on petitioner to sign the form_8332 while their relations with each other were obviously strained the court is satisfied that petitioner signed the document without any threat or intimidation by her former spouse petitioner did not sign the form under duress in 121_tc_245 where the former spouse challenged the validity of the form_8332 the court noted it was mrs king’s duty to make the appropriate inquiries before she signed the form_8332 permanently releasing her claim to exemption deductions and we will not ignore the properly executed form because she now contends that she did not intend to release her claim for the years in issue respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
